Citation Nr: 9906887	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-10 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-operative residuals of a herniated disc at L-4 with 
arthritis, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Craven




INTRODUCTION

The veteran had active military service from September 1954 
to January 1958.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1996 decision of the RO.  

The veteran has submitted additional medical records that are 
cumulative of medical evidence currently of record and, 
consequently, not pertinent to the Board's decision on 
appeal.  The additional evidence is referred to the RO for 
appropriate action and the Board will base its decision on 
the evidence currently of record.  See 38 C.F.R. § 20.1304 
(1998).  

The veteran also claims that he is entitled to service 
connection for a neck injury, pain in the right shoulder, 
pain in the right arm and numbness of the right hand.  
However, these issues have not been properly developed for 
appellate review and are referred to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is shown to have severe functional limitation 
due to his service-connected low back disability; neither 
pronounced intervertebral disc syndrome nor functional 
limitation consistent with unfavorable ankylosis is 
demonstrated.  




CONCLUSION OF LAW

The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected post-operative 
residuals of a herniated disc at L-4 with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a 
including Diagnostic Code 5003, 5289, 5292, 5293 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

On VA examination in September 1996, the veteran was reported 
to have low back pain secondary to a fall in service in 1954.  
He was reported to have sustained a low back injury at L4-5 
and to have underwent surgical intervention.  The veteran 
indicated that he had had low back pain since that time and 
rated his pain as 6 to 7 on a scale of 1 to 10.  He reported 
that the pain would increase at night and with increased 
activity when walking.  He indicated that the pain would also 
prevent him from sleeping and would radiate to the left leg 
and ankle with severe muscle spasm and muscle weakness.  

The examination revealed no muscle injury, but there was a 
well-healed surgical scar on his lower back.  There was 
reported to be no adhesion or evidence of damage to the 
tendon or the nerve directly.  He was reported to be unable 
to walk on his heel and toe.  The veteran was reported to 
have diminished muscle strength on the right lower extremity 
and diminished sensation in the left foot when compared with 
the right foot peripherally.  He was reported to have 
tenderness on palpation of the lumbar area and to have 
forward flexion of the lumbar spine to 25 degrees, backward 
extension of 0 degrees, lateral flexion to 5 degrees, 
bilaterally, and rotation to 5 degrees, bilaterally.  
Straight leg raising was reported to be 20 degrees on the 
left and 10 degrees on the right.  This was associated with 
significant paraspinal muscle spasm.  The examiner reported 
that the veteran had morbid obesity that interfered with this 
activity.  An examination of the peripheral nerves revealed 
that they were within normal limits in the upper and lower 
extremities.  The veteran was diagnosed, in part, with 
history of herniated disc, since 1954, secondary to a fall in 
the military with residual significant back pain and severe 
limited range of motion with minimal neurological 
involvement, but no evidence of foot drop.  He was also 
diagnosed with morbid obesity.  

On a September 1996 VA radiology report of the lumbosacral 
spine, there was reported to be marked narrowing of the L5-S1 
disc space with a vacuum disc.  There was reported to be less 
narrowing with less vacuum phenomenon at L4-5 and mild 
spondylosis anteriorly at L3-4.  The impression was that of 
degenerative disc disease at L4-5 and L5-S1 and moderate 
thoracic and mild lumbar spondylosis.  

On VA examination in May 1997, the veteran reported that he 
could not support his weight on just one leg, although the 
examiner commented that this was partly due to his obesity.  
He indicated that he had constant pain that radiated into his 
legs and joint areas.  The veteran was reported to have a 
waddling gait and slow movement because of his excessive 
weight and to have pain all over his body.  He was reported 
to be hardly able to flex or extend his legs.  He reportedly 
could not bend forward and he complained of back pain in the 
lumbosacral area.  He was reported not to be able to move to 
the left or the right because of the pain in the lumbosacral 
area.  He was reported to be within normal limits 
neurologically.  The veteran was diagnosed, in part, with 
morbid obesity and status post laminectomy of L4-5 secondary 
to disc herniation.  

Received in September 1998 was a statement from the veteran 
that reported that he had pain in his neck, shoulders, back 
and legs.  

Received in September 1998 were VA outpatient treatment 
records, reflecting treatment from July 1995 to September 
1998.  In November 1997, the veteran was assessed, in part, 
with neck and back pain.  In February 1998, the veteran 
indicated that he had pain in his joints, especially in the 
back and neck.  He was assessed with degenerative 
intervertebral disc disease.  In July 1998, the veteran was 
reported to have no evidence of erythema or tenderness of the 
back or pedal edema of the extremities.  He was diagnosed, in 
part, with possible disc disease of the lumbar spine.  


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for service-connected post-operative 
residuals of a herniated disc at L-4 with arthritis is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1998), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities and the 
effect of pain on the functional abilities.  38 C.F.R. 
§ 4.10, 4.40, 4.45 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

As noted hereinabove, the veteran is currently rated at 40 
percent for the service-connected post-operative residuals of 
a herniated disc at L-4 with arthritis.  This has been 
evaluated under 38 C.F.R. § 4.71a including Diagnostic Code 
5293 (1998), which provides that pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warrants a 60 percent rating.  
Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, warrants a 40 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5292 
(1998), severe limitation of motion of the lumbar spine 
warrants a 40 percent rating.  

Under 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1998), unfavorable ankylosis of the lumbar spine warrants a 
50 percent rating.  

On VA examination in September 1996, the veteran reported 
that he had low back pain that rated as 6 to 7 on a scale of 
1 to 10.  He indicated that the pain would increase with 
activity and would prevent him from sleeping.  He also 
claimed that the pain would radiate to the left leg and ankle 
with severe muscle spasm and muscle weakness.  The veteran's 
forward flexion of the lumbar spine was reported to be to 25 
degree, backward extension was 0 degrees, lateral flexion was 
to 5 degrees, bilaterally, and rotation was to 5 degrees, 
bilaterally.  Straight leg raising was reported to be 20 
degrees on the left and 10 degrees on the right, which was 
associated with significant paraspinal muscle spasm.  

The veteran was diagnosed, in pertinent part, with history of 
herniated disc, since 1954, secondary to a fall in the 
military with residual significant back pain and severe 
limited range of motion with minimal neurological 
involvement, but no evidence of foot drop.  A radiology 
report impression was, in part, degenerative disc disease at 
L4-5 and mild lumbar spondylosis.

On VA examination in May 1997, the veteran was reported to 
have a waddling gait and slow movement, although this was 
attributed to the veteran's excessive weight by the examiner.  
He was reported not to be able to bend forward and to have 
complained of back pain in the lumbosacral area.  He was 
reported not to be able to move to the left or the right 
because of pain in the lumbosacral area.  However, similar to 
the September 1996 VA examination, the veteran was reported 
to be within normal limits neurologically.  The veteran was 
diagnosed, in part, with morbid obesity and status post 
laminectomy of L4-5 secondary to disc herniation.

The veteran has been reported to have a limitation of range 
of motion of the lumbar spine that is severe related to 
significant back pain.  He has also been reported to have 
significant paraspinal muscle spasm on straight leg raising.  
However, the veteran was reported to have only minimal 
neurological involvement.  The veteran's pain and functional 
limitation due to the service-connected back disability are 
not shown by the medical evidence to equate with a level of 
disablement consistent with unfavorable ankylosis of the 
lumbar spine.  In addition, the veteran is not shown to have 
neurological manifestations consistent with pronounced 
intervertebral disc syndrome.  Hence, entitlement to a rating 
more than 40 percent pursuant to 38 C.F.R. § 4.71a including 
Diagnostic Code 5293 is not assignable.  

The veteran is also currently rated at the maximum schedular 
rating for limitation of motion of the lumbar spine under 
38 C.F.R. § 4.71a including Diagnostic Code 5292 (1998).  As 
there is no medical evidence of record demonstrating that the 
veteran's back pain is so severe as to be comparable to 
ankylosis, the veteran is not entitled to an increased rating 
pursuant to 38 C.F.R. § 4.71a including Diagnostic Code 5289 
(1998).  See 38 C.F.R. § 4.40, 4.45 (1998).  

Thus, the Board finds that the veteran is entitled to no more 
than a 40 percent rating for the service-connected post-
operative residuals of a herniated disc at L-4 with 
arthritis.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for increased rating for his service-
connected post-operative residuals of a herniated disc at L-4 
with arthritis.  



ORDER

An increased rating for the service-connected post-operative 
residuals of a herniated disc at L-4 with arthritis is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

